Exhibit 10.3
FORM OF EXECUTIVE
LONG-TERM INCENTIVE
PERFORMANCE UNIT AGREEMENT
(EPS Based; One Year Performance Period;
14-Month Restricted Period)
     AGREEMENT made as of the ___ day of                     , 200___ between
GLOBAL INDUSTRIES, LTD., a Louisiana corporation (the “Company”), and
                                         (“Participant”).
     To carry out the purposes of the GLOBAL INDUSTRIES, LTD. 2005 STOCK
INCENTIVE PLAN (the “Plan”) and in consideration of services performed by
Participant and the mutual agreements and other matters set forth herein and in
the Plan, the Company and the Participant hereby agree as follows:
     1. Grant of Performance Units. The Company, pursuant to the Plan, has
granted on                     , 20___ (the “Date of Grant”), to Participant
                     performance units (each a “Performance Unit”). Each
Performance Unit represents the right to receive an unrestricted share (which
need not be a whole number) of common stock, $0.01 par value per share, of the
Company (“Stock”) for each Performance Unit to the extent “earned.” The
Performance Units granted to Participant under this Agreement shall be subject
to all the terms, conditions and restrictions set forth in the Plan and this
Agreement, including future amendments to either, if any, pursuant to the terms
thereof. In the event of a change in the capitalization of the Company due to a
stock split, stock dividend, recapitalization, merger, consolidation,
combination, or similar event, the terms of this Agreement, including the number
of Performance Units, may be adjusted by the Committee to appropriately reflect
such change.
     2. Earned Shares.
     (a) As soon as administratively practicable after the last day of the
Performance Period, the Committee shall determine for the Performance Period the
Earnings Per Share for the Company and the Earned Percentage. The Committee’s
determinations pursuant to the preceding sentence shall be certified by the
Committee in writing and delivered to the Secretary of the Company. For purposes
of the preceding sentence, written authorization of the Committee Chairman or
approved minutes of the Committee meeting in which the certification is made
shall be treated as a written certification. Shares of Stock shall be deemed
earned under this Paragraph 2(a) (to the extent the applicable performance goals
are satisfied) on the date the Committee takes the action set forth in the first
sentence of this Paragraph 2(a) (the “Certification Date”) and such Stock shall
be Restricted Shares subject to the Forfeiture Restrictions set forth in
Paragraph 3. At the time of such certification and based on the Earnings Per
Share for the Performance Period, the number of shares of Stock that shall be
earned shall be equal to the number of Performance Units granted hereunder
multiplied by the Earned Percentage (expressed as a percentage rounded to two
decimal places). The Earned Percentage shall be determined in accordance with
the schedules set forth on Appendix A hereto.

 



--------------------------------------------------------------------------------



 



     (b) Notwithstanding any provision of Paragraph 2(a) to the contrary, no
shares of Stock shall be earned if Participant’s employment is Terminated for
Cause by the Company or by Participant for any reason other than death,
Disability or Retirement, in either case before the Certification Date.
     (c) In the event of a Change in Control during the Performance Period if
such Change of Control occurs either (i) while Participant is in the employ of
the Company or (ii) on or after the date upon which Participant’s employment
with the Company terminated by reason of Retirement, death or Disability or by
the Company other than a Termination for Cause, one-half of one share of Stock
shall be earned for each Performance Unit as of the effective date of such
Change in Control and the provisions of Section 2(a) shall cease to apply.
     (d) In the event of termination of Participant’s employment by reason of
Retirement, death or Disability or by the Company other than a Termination for
Cause, and subject to the provisions of Paragraph 2(c), the number of shares of
Stock that shall be earned on the Certification Date shall equal the total
number of shares of Stock that would be earned as provided in Paragraph 2(a) if
Participant was still employed on the Certification Date multiplied by the
portion (expressed as a percentage rounded to two decimal places) of the
Performance Period during which Participant was an employee of the Company.
     3. Forfeiture Restrictions. Any shares of Stock actually issued to
Participant pursuant to this Agreement shall not be sold, assigned, pledged,
exchanged, hypothecated or otherwise transferred, encumbered or disposed of (to
the extent then subject to the Forfeiture Restrictions), and in the event of the
termination of Participant’s employment with the Company for any reason other
than death, Disability or Retirement as provided below, Employee shall, for no
consideration, forfeit and surrender such shares (to the extent then subject to
the Forfeiture Restrictions) to the Company. The prohibition against transfer
and the obligation to forfeit and surrender shares to the Company are herein
referred to as the “Forfeiture Restrictions,” and the shares which are then
subject to the Forfeiture Restrictions are herein sometimes referred to as
“Restricted Shares.” The Forfeiture Restrictions shall be binding upon and
enforceable against any transferee of Restricted Shares. The Forfeiture
Restrictions shall lapse as to the shares of Restricted Shares on February 15,
2011 provided that Participant has been continuously employed by the Company
from the Date of Grant through the lapse date.
Notwithstanding the foregoing, the Forfeiture Restrictions on all Restricted
Shares issued shall lapse immediately upon such event if:
     (a) the Participant’s employment with the Company terminates by reason of
Disability or Retirement; or
     (b) Participant dies while in the employ of the Company; or
     (c) Change of Control occurs and such Change of Control occurs after the
date hereof provided that Participant has been continuously employed (including
for this

2



--------------------------------------------------------------------------------



 



purpose any periods of authorized leave of absence) by the Company from the date
of this Agreement to the date of such Change in Control.
The Restricted Shares shall be held in suspense during any period during which
Participant is on an authorized leave of absence from the Company. Upon
Participant’s return to employment with the Company following the termination of
such leave of absence, Participant may continue to vest in such Restricted
Shares in accordance with the provisions set forth herein and in the Plan,
provided that the period during which Participant was on an authorized leave of
absence shall not be counted and the lapse dates set forth above shall be
extended by the period of Participant’s leave of absence.
The prohibition against the transfer of the Restricted Shares shall not apply to
the transfer or exchange of Restricted Shares pursuant to a plan of
reorganization of the Company, but the Stock or securities or property received
in exchange therefor, and any Stock received as a result of a Stock split or
Stock or other securities received as a result of a dividend in each case with
respect to Restricted Shares, shall also become Restricted Shares subject to the
Forfeiture Restrictions and the provisions governing the lapse of such
Forfeiture Restrictions applicable to the original Restricted Shares
4. Stock Issuance. The Company shall cause to be issued certificates
representing any shares of Stock earned hereunder in the name of Participant (or
the estate or beneficiary of Participant in the event of Participant’s prior
death) as promptly as practicable after the Certification Date, but in no event
later than April 15th of the calendar year after the calendar year in which the
Performance Period ends; provided however, that, if the shares of Stock are
earned pursuant to Paragraph 2(c), then the certificates shall be issued on the
effective date of the Change in Control. No fraction of a share of Stock shall
be issued by the Company under this Agreement; rather, the total number of
shares of Stock that would otherwise be issued hereunder shall be rounded up to
the next whole share of Stock. Unless and until a certificate or certificates
representing such shares of Stock shall have been issued by the Company to
Participant, Participant (or the estate or beneficiary of Participant in the
event of Participant’s prior death) shall not be or have any of the rights or
privileges of a shareholder of the Company with respect to shares of Stock that
may be, or have been, earned under this Agreement. The shares of Stock so issued
under this Agreement and the Plan shall be issued in Participant’s name and
subject to all the terms, conditions and restrictions set forth in the Plan and
this Agreement pursuant to which Participant shall have all of the rights of a
shareholder of the Company with respect to the Restricted Shares, including,
without limitation, voting rights and the right to receive dividends (provided,
however, that dividends paid in shares of the Company’s Stock shall be subject
to the Forfeiture Restrictions). Participant may not sell, transfer, pledge,
exchange, hypothecate or otherwise dispose of the stock until the Forfeiture
Restrictions have expired and a breach of the terms of this Agreement by
Participant shall cause a forfeiture of the Restricted Shares. Each certificate
representing Restricted Shares shall be conspicuously endorsed as follows:
The sale, assignment, pledge or other transfer of the shares of Common Stock
evidenced by this certificate is prohibited by the terms and conditions of a
Restricted Stock Agreement, a copy of which is attached hereto and incorporated
herein, and such shares may not be sold, assigned, pledged or otherwise
transferred except as provided in such agreement.

3



--------------------------------------------------------------------------------



 



     The Company may require Participant to execute and deliver to the Company a
stock power in blank with respect to the Restricted Shares and may, in its sole
discretion, determine to retain, directly or through a depositary designated by
the Company, possession of the certificates for shares with respect to which the
Forfeiture Restrictions have not lapsed. The Company shall have the right, in
its sole discretion, to exercise such stock power in the event that the Company
becomes entitled to shares pursuant to the provisions of Paragraph 3 as a result
of a termination of Participant’s employment with the Company. Upon the lapse of
the Forfeiture Restrictions without forfeiture, the Company shall cause a new
certificate or certificates to be issued without legend (except for any legend
required pursuant to applicable securities laws or any other agreement to which
Participant is a party) in the name of Participant in exchange for the
certificate evidencing the Restricted Shares. However, the Company, in its sole
discretion, may elect to deliver the certificate either in certificate form or
electronically to a brokerage account established for Participant’s benefit at a
brokerage/financial institution selected by the Company. Participant agrees to
complete and sign any documents and take additional action that the Company may
request to enable it to deliver the shares on Participant’s behalf.
     5. Securities Laws Compliance.
     (a) The Company has registered or intends to register for issuance under
the Securities Act of 1933, as amended (the “Act”), the shares of Stock that may
be earned and issued under this Agreement. In the absence of such effective
registration or an available exemption from registration under the Act, issuance
of shares of Stock earned under this Agreement will be delayed until
registration of such shares is effective or an exemption from registration under
the Act is available. The Company intends to use its reasonable best efforts to
insure that no delay will occur. If an exemption from registration under the Act
is available and necessary upon issuance of shares of Stock earned hereunder,
Participant (or the estate or beneficiary of Participant in the event of
Participant’s prior death), if requested by the Company to do so, will execute
and deliver to the Company in writing an agreement containing such provisions as
the Company may require to assure compliance with applicable securities laws.
     (b) Participant agrees that the shares of Stock acquired hereunder will not
be sold or otherwise disposed of in any manner that would constitute a violation
of any applicable securities laws. Participant also agrees that (i) the
certificates representing the shares of Stock acquired under this Agreement may
bear such legend or legends as the Administrator of the Plan deems appropriate
in order to assure compliance with applicable securities laws, (ii) the Company
may refuse to register the transfer of the share of Stock acquired under this
Agreement on the transfer records of the Company if such proposed transfer
would, in the opinion of counsel satisfactory to the Company, constitute a
violation of any applicable securities law and (iii) the Company may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of the shares of Stock acquired under this Agreement.
     6. Withholding of Tax. To the extent the earning or issuance of Performance
Units or shares of Stock or the lapse of Forfeiture Restrictions results in the
receipt of compensation income or wages by Participant for federal, state or
local tax purposes, Participant shall deliver to the Company at such time such
amount of money (or, with the consent of the Administrator,

4



--------------------------------------------------------------------------------



 



shares of Stock) as the Company may require to meet all obligations under
applicable tax laws or regulations, and if Participant fails to do so, the
Company is authorized to withhold from any cash or stock compensation then or
thereafter payable to Participant, including from the shares of Stock otherwise
issuable under this Agreement, any tax required to be withheld by reason
thereof. If Participant makes the election authorized by section 83(b) of the
Code, Participant shall submit to the Company a copy of the statement filed by
Participant to make such election.
     7. Community Interest of Spouse. The community interest, if any, of any
spouse of Participant in any of the Restricted Shares shall be subject to
Restricted Shares shall be subject to all other terms, conditions and
restrictions of this Agreement and the Plan, and shall be forfeited and
surrendered to the Company upon the occurrence of any of the events requiring
Participant’s interest in such Restricted Shares to be so forfeited and
surrendered pursuant to this Agreement or the Plan.
     8. Employment Relationship. Nothing contained in this Agreement or the Plan
shall interfere with or limit in any way the right of the Company to terminate
the employment of Participant, nor confer upon Participant any right to
continued employment. For purposes of this Agreement, Participant shall be
considered to be an employee of the Company so long as Participant remains an
employee of either the Company, or a parent or subsidiary of the Company.
Without limiting the scope of the preceding sentence, it is expressly provided
that Participant’s employment with the Company shall be considered to have been
terminated at the time the entity or other organization that employs Participant
ceases to be a parent or subsidiary of the Company event shall not constitute a
Termination for Cause. Subject to the preceding sentence, any question as to
whether and when there has been a termination of such employment, and whether
such event is a Termination for Cause, shall be determined by the Committee, and
its determination shall be final.
     9. Entire Agreement; Amendment. Except to the extent expressly provided
otherwise in any employment, severance or change of control agreement with
Participant, this Agreement replaces and merges all previous agreements and
discussions relating to this award of Performance Units between Participant and
the Company and together with the Plan constitutes the entire agreement between
Participant and the Company with respect to the subject matter of this
Agreement. This Agreement may not be modified in any respect by any verbal
statement, representation or agreement made by any employee, officer, or
representative of the Company. Except as provided below, any modification of
this Agreement shall be effective only if it is in writing and signed by both
Participant and an authorized officer of the Company. Notwithstanding anything
in the Plan or this Agreement to the contrary, if the Committee determines that
the provisions of Section 409A of the Code apply to this Agreement and that the
terms of this Agreement do not, in whole or in part, satisfy the requirements of
such section, then the Committee, in its sole discretion, may unilaterally
modify this Agreement in such manner as it deems appropriate to comply with such
section and any regulations or guidance issued thereunder.
     10. Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of Participant, such
notices or communications shall be deemed effectively delivered if hand
delivered to Participant at Participant’s principal place of employment or if
sent by registered or certified mail, return receipt requested, postage paid, to

5



--------------------------------------------------------------------------------



 



Participant at the last address Participant has filed with the Company. In the
case of the Company, such notices or communications shall be effectively
delivered if sent by registered or certified mail to the Company at its
principal executive offices.
     11. Interpretation. In the event of any conflict between the terms of this
Agreement and the Plan, the Plan shall control.
     12. Acknowledgments. Participant is not relying upon any written or oral
statement or representation of the Company, its affiliates, or any of its or
their respective employees, officers, directors, attorneys or agents
(collectively, the “Company Parties”) regarding the tax consequences associated
with Participant’s execution of this Agreement, and in deciding to enter into
this Agreement, Participant is relying on his own judgment and the judgment of
the professionals of his choice with whom he has consulted. Participant hereby
releases, acquits and forever discharges the Company Parties from all actions,
causes of actions, suits, debts, obligations, liabilities, claims, damages,
losses, costs and expenses of any nature whatsoever, known or unknown, on
account of, arising out of, or in any way related to the tax consequences
associated with Participant’s execution of this Agreement and his receipt of
Performance Units or shares of Stock hereunder.
     13. Certain Definitions. Wherever used in this Agreement, the following
words and phrases when capitalized will have the meanings ascribed below, unless
the context clearly indicates to the contrary, and all capitalized terms used in
this Agreement, which are not defined in this Agreement, will have the meanings
set forth in the Plan.
“Earnings Per Share” or “EPS” means, with respect to the Performance Period, the
sum of the annual “earnings per common share — diluted” reflected in the
regularly prepared and publicly available consolidated financial statements of
the Company prepared in accordance with GAAP for the Performance Period,
adjusted for non-recurring, unusual and unexpected items.
“GAAP” means United States generally accepted accounting principles,
consistently applied.
“Performance Period” means the one-year period set forth on Appendix A of this
Agreement.
“Retirement” means the termination of Participant’s employment with the consent
of the Company after at least ten years of service, not including service time
with any company or entity acquired by the Company prior to such acquisition.
“Termination for Cause” means termination as a result of Participant’s gross
negligence or willful misconduct in the performance of his employment or
Participant’s final conviction of a misdemeanor involving moral turpitude or any
felony.
     11. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Participant.

6



--------------------------------------------------------------------------------



 



     12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.
[Signature page follows.]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has executed this Agreement by its duly
authorized officer, and Participant has executed this Agreement, all as of the
day and year first above written.

              GLOBAL INDUSTRIES, LTD.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            PARTICIPANT
 
       
 
             
 
  Name:    
 
       

 



--------------------------------------------------------------------------------



 



Appendix A
Performance Unit Agreement
(EPS Based; One-Year)
AWARD OF PERFORMANCE UNITS

                          Performance             Period   Full EPS   Target EPS
  Threshold EPS
 
                       
January 1, 20[__] to
    [$____]       [$____]       [$____]  
December 31, 20[__]
                       

      Earnings Per Share for the     Performance Period   Earned Percentage
 
   
At or above the Full EPS
  100% 
 
   
Above the Target EPS but less than the Full EPS
  Interpolated percentage between 50% and 100% 
 
   
At the Target EPS
  50% 
 
   
Above the Threshold EPS but less than the Target EPS
  Interpolated percentage between 25% and 50% 
 
   
At the Threshold EPS
  25% 
 
   
Below the Threshold EPS
  0% 

     The interpolated percentage referred to in the schedule above shall be
determined (i) for an Earnings Per Share greater than the Threshold EPS but less
than the Target EPS by increasing the stated Earned Percentage for Threshold EPS
by the Below Target Incremental Percentage for each $0.01 (one cent) by which
the Earnings Per Share exceeds the Threshold EPS and (ii) for an Earnings Per
Share greater than the Target EPS but less than the Full EPS by increasing the
stated Earned Percentage for the Target EPS by the Above Target Incremental
Percentage for each $0.01 (one cent) by which the Earnings Per Share exceeds the
Target EPS. “Below Target Incremental Percentage” means the amount equal to
(A) the Earned Percentage for Target EPS minus the Earned Percentage for
Threshold EPS divided by (B) 10 multiplied by the difference between the Target
EPS and the Threshold EPS; and “Above Target Incremental Percentage” means the
amount equal to (A) the Earned Percentage for Full EPS minus the Earned
Percentage for Target EPS divided by (B) 10 multiplied by the difference between
the Full EPS and the Target EPS. To illustrate, if, for the Performance Period,
the Target EPS is $0.40, the Threshold EPS is $0.20, and the actual Earnings Per
Share is $0.30, then the Below Target Incremental Percentage is 1.25% (.25
divided by (100 multiplied by (.40 minus .20))). Since the actual Earnings Per
Share exceeds the Threshold EPS in this example by $0.10, the Earned Percentage
would be 37.5% (25% plus (1.25% multiplied by 10 (the number of cents above
threshold)).
Appendix A-1

 